 BROWNING INDUSTRIES283Browning Industries,VenetianMarble of KentuckyandNorbert C. Krimple. Case 9-CA-8289October 6, 1976 -SECOND SUPPLEMENTAL DECISION AND -ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINS ANDPENELLOOn April 30,1976, Administrative Law Judge Wal-terH. Maloney, Jr., issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order to the extent consis-tent herewith.1.In our Supplemental Decision and Order Re-manding Case to Administrative Law Judge we di-rected the Administrative Law Judge to compute thenumber of hours per workweek to be used in thebackpay computation as follows:Utilizing the 21 weeks preceding Krimple'sdischarge as a base period, the total number ofhours during the base period which Krimple wasunable to work because of his alcoholism shouldbe computed. This total should then be convert-ed into a weekly average for the entire base peri-od. This weekly average should then be deduct-ed from 40 hours. The resulting figure will be thebasic hourly workweek for purposes of comput-ing backpay.1Throughout the decision presently before us, the Ad-ministrative Law Judge indicates that he viewed ourdirection to be limited solely to those absences whichare directly attributable to Krimple's alcoholism-when he was actually drinking or too drunk to reportto work-and not the absences resulting from his al-coholism,viz,tardiness and absences due to morn-ing-after illness and weakness. Respondent takes ex-ception to the Administrative Law Judge's restrictive'Browning Industries,VenetianMarbleof Kentucky,221NLRB 949(1974)interpretation of our earlier decision.We find meritin this exception.Krimple is an admitted alcoholic who, during boththe 21-week base time period and the period of un-lawful discharge, suffered considerable weakness foralcohol and as a result missed substantial worktime.Noting this fact, in our Supplemental Decision wedirected the Administrative Law Judge to computebackpay in light thereof. The Administrative LawJudge's implementation of our decision, however,overlooks the reality, contemplated in our earlier de-cision, that alcoholism has serious aftereffects whichvisit its victim even after he has ceased drinking.Thus, in determining Krimple's average workweekfor backpay purposes, we shall deduct not only thosehours absent from work due to actual drinking, butwe shall also deduct absences attributable to the af-tereffects of drinking such as physical illness andweakness rendering Krimple unable to work a fullworkweek. As indicated in our earlier decision, itwould be unfair to impose backpay obligations onthe Respondent for periods when Krimple would nothave been able to work full time due to his admittedalcoholism.2.The Administrative Law Judge found that dur-ing the first week of the base period (the week endingon September 14, 1973) Krimple worked only 8hours.Without evidentiary support, however, he con-cluded that these absences were because Krimplehad not yet reported to work and therefore they werenot related to his alcoholism. Undisputed evidenceestablishes that Krimple was told to report to workwhen he was able during the week of September 14.On Monday of that week Krimple visited Browningat the plant and told him that he was not feeling well,was going to the River Region Services facility, andwould report to work when he felt better. SinceKrimple is treated for this alcoholism at River Re-gion, his statement that he did not feel well and wasgoing to River Region for help implicitly acknowl-edges that his inability to report to work earlier in theweek was related to his alcoholism. Thus, the Admin-istrative Law Judge's failure to attribute the 32 hoursof work missed during that first week to alcoholism iscontrary to our earlier decision.We shall thereforeconsider the 32 hours missed during the week of, Sep-tember 14, 1973, as due to alcoholism, and we shallinclude those 32 hours in,computing the weekly aver-age of work hours missed.3.The Administrative Law Judge concluded thatthe few hours missed during weeks in which Krimpleworked approximately 38 hours''were not due to hisalcoholism.We find this to be in error since these arehours not worked for which Krimple has offered noexplanation.' In fact, Krimple generally testified that226 NLRB No. 44 284DECISIONSOF NATIONALLABOR RELATIONS BOARDtimemissed was due to alcohol-related illness andweakness following nights of drinking. Thus, we find,contrary to the Administrative Law Judge, that the1-3/4 hours missed the week ending October 12,1973, and the 1-1/2 hours missed the week endingDecember 21, 1973, were due to Krimple's alcohol-ism. Accordingly, we shall include these absences inour determination of the average workweek.4.There is undisputed testimony at the March 31,1975, hearing that Respondent's plant was closedfrom September 25 until October 3, 1974, in order tomove operations from Jeffersontown, Kentucky, toClarksville, Indiana. In the backpay specification theGeneral Counsel did not seek backpay for the por-tion of this downtime falling in September; however,he sought backpay for the days in October duringwhich the plant was closed. Respondent has exceptedto the Administrative Law Judge's adoption of theGeneral Counsel's backpay specification and to hisfailure to exclude backpay for the first 3 days in Oc-tober.We find merit in this exception. In view of theundisputed evidence that Respondent's plant wasclosed not only during the final days in September,but also from October 1-3, we shall not award Krim-ple backpay for these days in which work was notavailable.5.We agree with the Administrative Law Judge'sconclusion that during the weeks of December 28,1973, and January 4, 1974, the workweek consistedof 24 hours. While Respondent testified that theplant was open for operations on both ChristmasDay and New Year's Eve, record evidence indicatesthat only one employee worked on those days. WhileKrimple 'himself worked 28-1/2 hours during theweek ending December 28, 1974, this was consistentwith previous weeks in which he worked extra hours.We do not find it equitable to attribute Krimple'sabsences on these days to alcoholism when the over-whelming majority of Respondent's employees didnot work either. In order to balance the equities ofthis situation, we shall consider that the workweeksof December 28, 1973, and January 4, 1974, consist-ed of 24 hours. Furthermore, in determining thenumber of hours missed due to alcoholism we shallonly credit Krimple with a full workweek of 24 hoursrather than the 28-1/2 hours he actually worked.26. In light of the above modifications to the Ad-ministrative Law Judge's Decision, we apply our pre-viously stated formula to determine the average2While Krimple worked 46 hours of overtime during the 21-week baseperiod,the inclusion of the overtime hours to the number of hours workedand to the total hours of work available does not affect the average numbersof hours missed due to alcoholism. Therefore, contrary to the Administra-tive Law Judge's handling of the overtime hours worked, we shall disregardthese hours in our computation of the average number of hours worked.number of hours Krimple worked per week as fol-lows:Record evidence discloses that during the 21-week base period Krimple worked a total of 587hours. Adding to this figure the 24 hours missed dueto appearances in Juvenile Court which were unrelat-ed to Krimple's alcoholism3 and subtracting 4-1/2hours overtime worked (those worked in excess ofthe 24-hour full-time workweek) and included in theweekly total for the week ending December 28, 1973,Krimple worked an adjusted total of 606.5 hoursduring the base period (587 + 24 = 611 - 4.5 =606.5).During the 21-week base period, 18 workweeksconsisted of 40 hours, 2 workweeks consisted of 24hours (Christmas week and New Year's week) and 1week consisted of 32 hours (Thanksgiving week).Thus, a total of 800 hours of work were availableduring the 21-week base period.Subtracting the adjusted total number of hours ofwork performed (606.5) from the total number ofhours of work available (800), we find that Krimplewas absent a total of 193.5 hours due to his alcohol-ism.Averaged over the 21-week period, Krimplemissed 9.2 hours a week due to alcoholism, or statedconversely, he worked an average of 30.8 hours aweek.7.The following is a summary of the amount dueand owing Krimple, utilizing the 30.8 hour base:Net1974Hrs. andGrossInterimNetQtr.RateBackpayEarningsBackpay(1)30.8 hrs.x 8 wks.,246.4 hrs.at $3per hr.$739.80$177.19$562.61(2)4(3)30.8 hrs.x 2.6wks.,580.08 his.at $3.50per hr.280.283Based on undisputed record testimony, we adopt the AdministrativeLaw Judge's finding that Knmple was absent from work on 3 days (a to-tal of 24 hours), for the purpose of appearing at Juvenile Court Thesehours, therefore, are not attributable to Krimple' alcoholism, and we willnot include them in our computation of the hoursmissedbecause of thatillness.4 No claim for backpay is sought due to Knmple's illness dung thequarter and interim earnings in excess of possible backpay liability.5 Backpay claimed for the period of August 14-31, 1974, when Krimplewas willing and able to work BROWNING INDUSTRIES28530.8 his.x 3.4 wks.,6104.72 hrs.at $3.75per hr.392.70Subtotal$672.98$163.50(4)30.8 hrs.x 4.2wks?129.36hrs. at$3.75 perhr.485.101wk. vac.pay s'40 hrs.at $3.75per hr.150.00Subtotal$635.10$420.00TOTALS$2,047.88$760.69ORDER$509.48$210.10$1,287.19Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order of theAdministrative Law Judge as modified herein and herebyorders that the Respondent, Browning Industries, VenetianMarble of Kentucky, Jeffersontown, Kentucky, its officers,agents, successors, and assigns, shall pay backpay to Nor-6 Backpay claimed for September 1-23, 1974 As noted,supra,no claim ismade for September 24-30, 1974, when Respondent's plant was closed forrelocation' Backpayclaimed forOctober 1-November 1, 1974 Backpay periodends November11, the date Krimple was offered reinstatement. No back-pay is claimed for November 1-11 because Krunple was ill and unable towork. No backpay is awarded for October 1-3, 1974, when Respondent'splant was closed. (see par4, supra.)8We find no merit in, Respondent's exception to the Administrative LawJudge's inclusion of a week of paid vacation in the backpay liability. Ai L'XVIII "Vacations" of the applicable contract setting the terms and condi-tions of employment for Respondent's employees provides.After one (1) year continuousservice anemployee shall be entitled toone (1) weeks' vacation with pay.Knmple beganworking for Respondent in August 1973 and was unlawfullydischarged on February 1, 1974 Thus, from February 1 until November 11,1974, Krimple was unlawfully discharged, and in our previousdecision weordered Respondent to make Krimple whole for any losses suffered byvirtue of that unlawful discharge. As such, during this periodof time, Krim-pie is entitled to his employee rights under the contractas if he were contin-uously employed. During the period of time he was unlawfully dischargedKrimple celebrated his 1-year anniversary withRespondentand therebybecame entitled to 1 week of vacation with pay Accordingly, we find inagreementwith the Administrative Law Judge that Knmpleis entitled to 1week's vacation pay, and we shall includethis amountin the backpay liabil-ity.bert C.Krimple in the amountof $1,287.19with interestthereon accrued at the date of payment at the rate of 6percent per annum,computed in the manner set forth inIsisPlumbing&Heating Co.,138 NLRB716 (1962), lessFICA,state,local, and Federal income taxes which arerequired to be deducted.MEMBER JENKINS,concurring in part and dissenting in part:I concur in the result reached by my colleagues,exceptthat, as I stated in my dissent in the underlying decisionhere, in determining the amount of Krimple's backpay Iwould not include his time worked as a supervisor.SECOND SUPPLEMENTAL DECISIONWalter H. Maloney, JR., Administrative Law Judge: OnDecember 3, 1975, the Board issued a Supplemental Deci-sion in which it remanded this case to me to recompute thebackpay due and owing to discrimmatee Norbert C. Krim-ple in accordance with the formula announced by theBoard, and to make additional findings, conclusions, andrecommendations on this question. In my original decision,I adopted the backpay formula proposed by the GeneralCounsel; namely, that backpay should be computed on thebasis of a 40-hour base period. The Board felt that thediscriminatee would have been physically unable to regu-larly work a full 40-hour week during the backpay periodbecause of his alcoholism. Therefore it determined that aproper formula should utilize the 21 weeks precedingKrimple's discharge as a base period, and that from thatperiod there should be derived the "total number of hours... which Krimple was unable to work because of hisalcoholism." This figure is then to be converted into aweekly average for the entire base period and deductedfrom 40 hours to arrive at the basic workweek to be used asa base period.The previous record herein was inadequate to make thespecific findings necessary to comply with the Board's de-termination, so I ordered an additional hearing to be heldfor the purpose of permitting the parties to adduce evi-dence which would establish how much time Krimplemissed each week of his employment with Respondent be-cause of alcoholism as distinct from time lost for someother reason. A hearing for this purpose took place onApril 5, 1976, in Louisville, Kentucky. Thereafter Respon-dent filed a brief to me setting forth its position.In adducing evidence in diminution of Krimple's claimin order to meet the Board's standard as announced in theDecember 3 decision, the burden of proof falls 'on Respon-dent, not on the Charging Party, to establish how muchtime Krimple lost during his employment with Respondentdue to alcoholism because, in backpay proceedings, theburden of proof is on the wrongdoer, not on the victim. Toestablish the number of hours less than 40 which Krimpleworked during each of the 21 weeks, company recordswere introduced which show the total amount of time heworked in each week. They indicate that, in 11 of the 21weeks which Krimple worked for the Respondent betweenSeptember 1973 and January 1974 he' put in less than 40 286DECISIONSOF NATIONALLABOR RELATIONS BOARDhours.They also show that during 7 of the weeks heworked for Respondent, Kemple worked in excess of 40hours a week, and that, during some weeks whenhis regu-lar payroll record indicates less than a 40-hour week, healso put in time designated as "casual" on the Company'spayroll records. He also worked as a "casual" employeeduring other weeks and accumulated working hours whichaugmented the 40-hour week normally expected. Krimplecame in afterhours to perform duties which generally con-sisted of cleaning up the plant. For this effort he was paidstraighttime,even though in several instances the aggre-gate timehe worked amounted to more than 40 hours in asingleweek. The Board's formula issilent asto how theequitiesof this situation should be balanced.At the original backpay hearing 'onMarch 31, 1975,Krimple testified that the reason for his absence on thedays that he did not work was that he was sick and that hissicknesswas alcoholism. At the hearing on April 5, 1976,Krimple categorically denied ever having missed any timebecause he was drunk. In determining how much timeKrimple lost during his employment in each of the 21weeks atissuebecause of alcoholism, Respondent wouldhave me credit Krimple's first statement, ignore or discred-ithis second statement, and presume that any time whichKrimplemissedother thantimedirectly attributable tosome identifiable alternative cause was due to alcoholism.Such an approach ignores the burden which Respondentmust shoulder to come forward with substantial and credi-ble evidence upon which concrete findings of weekly ab-sences canbe made to comply with the Board's directive.Respondent's payroll periods are found on payroll sum-mariesdated on the Friday of each week. ' However, thenumber of hours and amounts of pay indicated on_ eachFriday's sheet reflects a week which began on the preced-ing Friday and which ended on the Thursday before thesheet was made up. As daily timecards have been disposedof long ago,' it is these weekly payroll summaries whichmust form the basis for findings in this case. For the weekcontained on the summary dated Friday, September 14,1973,Krimple worked 1 day. Respondent's president,Browning,testified thatKrimple probably worked the.Thursday which constituted the end of the preceding pay-roll period. He also testified that he told Krimple thatKrimple could start back to work when he wanted to.Browningalso stated that he suggested to Krimple thatKrimple come in on Monday. In light of Browning's per-missionto Krimple to start work when he wanted and inview of the fact that any dimunition of the base periodfrom a40-hour norm for the first week would mean dimin-ishing Krimple's base period'before he actually started, hisemployment at Respondent's factory, I would concludethat any time not worked during this week was not due toalcoholism but rather was due to the fact that Krimplesimply 'Iliad not reported for duty.1The Browmngs are no longer in the marble business and Venetian Mar-ble Company no longer exists. The Brownings now operate a coal company2 If Kemple had started on Monday, September 10, the most that wouldbe reflected on the September 14 summary would be 32 hours, not 40 hours.Thanksgiving fell within the payroll period described inthe summary of November 23, so that 8 hours not workedduring that week are attributable to a holiday. Respond-ent'splant did not operate on Christmas, which fell withintheDecember 28 summary. Moreover, the Respondent,while asserting that work was available on Christmas Eveand New Year's Eve (which fell on Monday in 1973), ad-mitted that all other employees were given time off onthose days without pay and that the plant in fact did notoperate. Therefore I conclude that 16 hours per week notworked by Krimple during each of these 2 weeks was dueto reasons other than alcoholism.Krimple testified that he missed 3 or 4 days of workduring his most recent employment by Respondent be-causehe was summoned to Juvenile Court to explain ordispute his nonpayment of alimony for child support. Hedoes not know during which weeksthese absences oc-curred.Respondent placed no evidence in the record tocontradict Krimple's testimony but on thispoint isnot ableto pin down which days he missed because he was called tocourt. while many of Krimple's problems both on and offthe_ job may havestemmedfroma weaknessfor drink, Ifind it too remote to conclude thattime spent in court as adefendant in a nonsupport proceedingconstitutes timewhich he was unable to work which was directly attribut-able to alcoholism.On Friday, January 4, 1974, Kemple wasinjured in anaccident on the job when he slipped on ice on companypremiseswhile unloading marble from a truck. The injuryoccurred when Krimple was trying to throwgravel underthe wheels of the truck. Respondent senthim home imme-diately to attend to his injury. Respondentis not sure justhow much time Krimple was off because of this injury.Krimple testified' that it was not more than a week. Thepayroll summary for January 11 indicates that Krimpleworked 27-3/4 hours. I conclude that the 12-1/4 hours lessthan the 40-hour norm which he did not work during thepayroll period are attributable to an injury arising out ofand in the course of his employment, not alcoholism.Krimple's total for 3 or 4 of the 21 weeksin questionindicatesthat he worked a number of hours just short ofthe 40-hour norm for the plant._ Respondent'spresident,Browning, speculates that the slight variation occurred be-causeKrimple camein latein the morning. The record issilent asto which days Krimple was late for work and thereasons for the lateness are both conflictingand specula-tive.Browning testified that he presumed that Krimple'slateness on these occasions was because of alcoholism butadmitted that there could have beenother reasons besidesalcoholism which caused him to be late for work.Browningalso testified that Krimple never came to work drunk, thathe did not want anyone to be drunk on the job, and that hewould send a man home if he were not in condition towork when he arrived. Krimple was always sober when hewas on the job. -Krimple testified that he did his drinking at night andthat his drinking sometimes resultedin insomniaand diar-rhea making him too weak to work. In light of the othertestimony, I do not believe that suchoccasionsdescribedthe days on which he arrived late for work. As the burden BROWNING INDUSTRIESof proof is on the Respondent,I conclude that it has notestablished that the relatively minor defections from the40-hour norm owing to lateness are attributable to alco-holism.The question remains as to whether these drinking boutsand Krimple's trips for treatment to the River Region Hos-pital for assistance with his problem constitute the precipi-tating cause for Krimple's other and more extended ab-sences, specifically a loss of 24 hours during the weekending September 21, a loss of 38-3/4 hours during theweek ending November 15, a loss of 32 hours during theweek ending November 23, and a loss ending 40 hoursduring the week of January 18, 1974. It is not at all clearthat these 124-3/4 hours of missed time are directly attrib-utable to alcoholism rather than some other cause. Howev-er, in light of Krimple's admissions, a fair inference can bedrawn that most of it is. I would deduct from this figure of124-3/4 hours the amount of 3 hours which Krimple stateshe was called to court, since it is uncertain in which of theweeks such appearance took place and Respondent has notestablished that they occurred during other times account-ed for above.Subtracting from 124-3/4 hours 24 attribut-able to court appearance leaves a total of 100-3/4 hours ofmissed time ostensibly due to alcoholism.In balancing the equities and arriving at the formula an-nounced in its December 3 decision,the Board was un-aware of the fact that Krimple worked a total of 45-3/4hours of extra time which was spread out over a 9-weekperiod.Some of this extra time was treated by Respondentas part of his normal workweek and some was treated forpay purposes as "sub-contract labor," but whatever thename, it was time worked which should be accounted for indetermining how much time less than a 40-hour normKrimple worked because of alcoholism.Accordingly, Ihave deducted this figure of 45-3/4 hours from the 100-3/4hours missed ostensibly as a result of alcoholism during his21 weeks of employment.The remainder,when divided by21 weeks, means that 2.63 hours per week should be de-ducted from the 40-hour norm in arriving at Knmple'sbase period,so that the base period comes to 37.37 hours.It is the figureof 37.37hours per week which I will use incomputing Krimple's backpay for the quarters followinghis discharge.There is nothing in the Board'sDecember 3 decisionwhich suggests that I shouldin any wayreview or reevalu-ate any other findings concerning the computation ofbackpay, except to recompute what it owed in light of anew base period rather than a 40-hour base period previ-ously used.The following is a summary of the amount dueand owing utilizing the 37.37-hour base.Net1974Hrs. andGrossInterimNetQtr.RateBackpayEarningsBackpay1299 hrs.(as opposedto 320 hrs.in orig.computation)$3 per hr.$898.00$177.19$719.812389 hrs.(as opposedto 104 hrs.in orig.computation)at $3.50per hr.,$311.50287117 hrs.(as opposedto 136in orig.computation)at $3.75per hr.,$438.753$750.25$163.50$586.754179 hrs.(as opposedto 192 hrs.in orig.computation)at $3.75per hr.,$671.254Vac. pay,1wk. bycontract -40 hrs. at$3.75 perhr., $150$821.25$420.00401.25$1,707.81Except as modified, I hereby reaffirm all findings andconclusions previously made and, in light of the foregoingconsiderations, make the following recommended:ORDERSWalter S. Browning and Adeline Browning, doing busi-ness as Browning Industries, Venetian Marble of Ken-tucky, and their agents, successors, and assigns, shall pay3Krimple's new total base for this quarter is 486 hours, rather than theoriginal 520 hours, from which a total of 280 has been deducted, since noclaim was made for that time in August and September 1974 This leaves atotal of 206 hours for which compensation is due4 These figures have been reduced from the original total of hours foundby the ratio of what 37 37 bears to 40 hourss In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackpay to Norbert C. Krimple in the amount of $1,707.81forth in the Board's Decision inhis Plumbing & Heatingwith interest thereon accrued to the date of payment at theCo., 138 NLRB 716 (1962), less FICA and state, local, andrate of 6 percent per annum, computed in the manner setFederal income taxes which are required to be deducted.